        Case 1:18-cv-00169-CRK Document 101               Filed 11/26/19   Page 1 of 2




                          United States Court of International Trade

                              Honorable Claire R. Kelly

                                    Appearance Sheet

Docket No. Consol. 18-00169
November 26, 2019
Oral Argument 11:00 a.m.
Courtroom # 3
Jurisdiction 1581 (c)

                                     Husteel Co., Ltd. et al.,
                              Plaintiff and Consolidated Plaintiffs,

                                                v.

                                         United States,

                                               and

                                California Steel Industries et al.,
                                  Defendant-Intervenors and
                              Consolidated Defendant-Intervenors.

                                            Counsel

Plaintiff:                           R. Will Planert & Donald B. Cameron
                                     Morris, Manning & Martin, LLP.

Consolidated Plaintiff:              Henry D. Almond & Kang W. Lee
Hyundai Steel Company                Arnold & Porter, Kaye Scholer, LLP.
Nexteel Co., Ltd.

Consolidated Plaintiff:              Jeffrey M. Winton
SeAh Steel Corporation               Law Office of Jeffrey M. Winton, PLLC

Defendant:                           Joshua E. Kurland
                                     U.S. Department of Justice

                                     Reza Karamloo
                                     U.S. Department of Commerce
         Case 1:18-cv-00169-CRK Document 101                Filed 11/26/19   Page 2 of 2




Page 2


                    United States Court of International Trade

                               Honorable Claire R. Kelly

                                      Appearance Sheet


Docket No. Consol. 18-00169
November 26, 2019
Oral Argument 11:00 a.m.
Courtroom # 3
Jurisdiction 1581 (c)

                                     Husteel Co., Ltd. et al.,
                              Plaintiff and Consolidated Plaintiffs,

                                                v.

                                          United States,

                                               and

                                California Steel Industries et al.,
                                  Defendant-Intervenors and
                              Consolidated Defendant-Intervenors.

                                            Counsel


Defendant-Intervenors:                Elizabeth J. Drake
California Steel Industries et al.,   Schagrin Associates

Defendant-Intervenor:                 Frank J. Schweitzer
Maverick Tube Corporation             White & Case, LLP.
